United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 14-3880
                      ___________________________

               Keith Walker, also known as Herevel Ben Kushi

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

  Iowa Department of Corrections; W. L. Kautzky, Director; Larry Brimeyer,
 Deputy Director; John Mathes, Warden; William Sperfslage, Deputy Warden;
 John Emmett, Security Director; Ronald Welder, Executive Assistant; Karen
 Woodley, Acting Grievance Officer; Dave Degrange, Investigator II; Paul A.
 Muller, Deputy Director; Bernard Eaves, Treatment Director; Debbie Nichols,
   Unit Manager Cell House 314; Delwin Vande Krol, Multi-Faith Chaplain

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
                for the Southern District of Iowa - Des Moines
                                ____________

                          Submitted: August 4, 2015
                            Filed: August 7, 2015
                                [Unpublished]
                                ____________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.
       In this action under the First Amendment and the Religious Land Use and
Institutionalized Persons Act, 42 U.S.C. §§ 2000cc-1 to 2000cc-5, Iowa prisoner
Herevel Ben-Kushi, also known as Keith Walker (Walker), appeals the district
court’s1 order denying his post-judgment motion asking that the court hold defendants
in contempt for violating a 2006 order. We conclude that the district court did not
abuse its discretion in denying the contempt motion, see Wycoff v. Hedgepeth, 34
F.3d 614, 616 (8th Cir. 1994) (standard of review); in denying Walker’s motion for
reconsideration, see Swope v. Siegel-Robert, Inc., 243 F.3d 486, 498 (8th Cir. 2001)
(standard of review); or in denying appointed counsel, see Phillips v. Jasper Cty. Jail,
437 F.3d 791, 794 (8th Cir. 2006) (standard of review).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




      1
      The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa.

                                          -2-